Title: To Thomas Jefferson from Thomas Urquhart, 1 February 1808
From: Urquhart, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     New Orleans 1st. February 1808
                  
                  I have the honor as Speaker of the House of Representatives for the Territory of Orleans to inclose two resolutions on subjects of serious moment to our interest and trust they will claim your early attention. I have the honor to be 
                  Sir With high consideration & Respect Your Most obedt. Servant
                  
                     Thos. Urquhart 
                     
                  
               